Citation Nr: 1732834	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger (right hand disability), currently rated 40 percent disabling, to include consideration on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2016).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's right hand disability is manifested by functional limitation and decreased range of motion in the right thumb. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected right hand disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.27, 4.71, 4.71a, Diagnostic Codes 5220, 5221, 5309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board will consider the applicability of staged ratings.

The Veteran is currently rated at 40 percent for his right hand disability under Diagnostic Code 5309-5221 which contemplates favorable ankylosis of four digits of one hand.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  A note to the criteria for diagnostic code 5309 states that "the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Rate on limitation of motion, minimum of 10 percent." 38 C.F.R. § 4.73, Diagnostic Code 5309.  
Diagnostic Code 5221provides the basis for the evaluation and provides a 40 percent disability rating in the major (dominant) hand for ankylosis of the index, long, ring and little fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5221.  Under Diagnostic Code 5221, a 50 percent disability rating is provided in the major hand for favorable ankylosis of the thumb and any three fingers. Id.  Diagnostic Code 5220 provides a 50 percent disability rating for favorable ankylosis of all five digits on the dominant hand. 38 C.F.R. § 4.71a, Diagnostic Code 5220.


Analysis

The Veteran contends that he is entitled to a rating in excess of 40 percent for his right hand disability because he is in greater pain and experiences greater functional impairment as a result of the disability.  The Veteran is right hand dominant.

The Veteran has undergone three VA examinations in connection with his claim for an increased rating for his right hand disability.  The August 2009 VA examiner noted that the Veteran had a history of pain, limited motion, weakness, stiffness and moderate flare-ups of the interphalangeal joint in all of this fingers, including the thumb.  On active range of motion testing of the right thumb, there was a gap between the right thumb pad and the fingers that was less than 1 inch.  The examiner noted that the Veteran had decreased range of movement primarily involving the four fingers of the right hand.  There was no ankylosis noted.

In September 2012, the Veteran underwent a second VA examination.  The examiner noted that there was limitation of motion or evidence of painful motion in the Veteran's right index, long, ring and little fingers.  The examiner measured the gap between the right thumb pad and the fingers to be 1 to 2 inches but did not observe objective evidence of painful motion.  The examiner noted arthritic deformity in the proximal interphalangeal (PIP) joints of the right index, long, ring and little fingers as well as the distal interphalangeal (DIP) joints of the right index, long and little fingers.  The examiner assessed the Veteran's right hand grip strength as a 4/5.  The examiner did not find any ankylosis of the thumb or fingers.

The Veteran's third VA examination was conducted in February 2017.  During this examination, range of motion testing on the Veteran's right thumb produced the following results: extension of metacarpophalangeal (MCP) joint at 0 degrees; extension of the interphalangeal (IP) joint at 0 degrees; flexion of the MCP joint at 80 degrees; and, flexion of the IP joint at 70 degrees.  A 1-centimeter gap was measured between the pad of the thumb and the fingers.  There was a 6-centimeter gap between the index finger and the proximal transverse crease on maximal flexion and a 5-centimeter gap between the long finger and the transverse crease on maximal flexion.  The examiner opined that the range of motion contributes to the Veteran's functional loss (difficulty with gripping things).  The examiner assessed the Veteran's right hand grip strength as 3/5.  The examiner did not find any ankylosis of the thumb or fingers.

Based on all the relevant evidence of record, the Board finds that the weight of the evidence preponderates in favor of a finding of entitlement to a disability rating in excess of 40 percent for a right hand disability.  

VA assigned a 40 percent disability rating because, in pertinent part, the Veteran's disability affected four fingers of his dominant hand.  Indeed, the evidence indicates that the Veteran's right hand disability is manifested by pain and severe limitation of motion in the right index, long, ring and little fingers that result in decreased functional capacity.  

However, the evidence also demonstrates that the Veteran has decreased functionality and range of motion in his right thumb.  In each of the three VA examinations, the Veteran performed a motion test where he attempted to touch the right thumb pad to his fingers.  The Veteran had a gap between the pad of his thumb and fingers in each of the tests that ranged from less than 1 inch to 1-2 inches.  The Veteran had decreased grip strength in his right hand during the September 2012 and February 2017 VA examinations and decreased flexion in his right thumb during the February 2017 VA examination.  These functional limitations and decreased range of motion demonstrate that the Veteran's right thumb is impacted by his right hand disability.  

With the Board's finding that the Veteran's right hand disability is manifested by functional impairment and decreased range of motion of the right thumb, Diagnostic Code 5221 is no longer the most appropriate code to form the basis for the evaluation of the right hand disability.  Because all five of the digits on the Veteran's dominant hand are functionally impacted by his right hand disability, Diagnostic Code 5220 is a more appropriate basis for the evaluation.  Accordingly, an increased evaluation to 50 percent under 5309-5220 is warranted.

The Veteran's claim was previously referred to the VA Director for Compensation and Pension Service for extraschedular evaluation.  In May 2016, the Acting Director for Compensation Service issued a negative advisory opinion on the issue of extraschedular evaluation for the right hand disability.  The Board concurs with the advisory opinion and finds that there is no exceptional or unusual disability picture that renders the application of the regular rating criteria impractical. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran reported that when he was employed, he was placed on light duty and his certifications were taken away as a result of his disability. See April 2013 Correspondence; August 2016 Correspondence.  However, the Veteran's last employer indicated that the Veteran voluntarily retired in 2011 because he met age and service requirements. See September 2012 VA-4192 Request for Employment Information in Connection with Claim for Disability.  There has been neither marked interference with employment nor any hospitalizations that have resulted from the Veteran's right hand disability.  The 50 percent evaluation under Diagnostic Code 5309-5220 fully contemplates the combined impact of the Veteran's disability; thus, extraschedular consideration is not warranted.

The Board has considered whether staged ratings are appropriate. See Hart, 21 Vet. App. 505.  The Board finds that the Veteran's symptoms have been consistent throughout the appeal period; therefore, the assignment of staged ratings is not warranted.

In sum, an increased rating of 50 percent, and no higher, for the Veteran's right hand disability is warranted.


						(CONTINUED ON NEXT PAGE)





ORDER

A 50 percent rating, but no higher, for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger (right hand disability), is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


